                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF WISCONSIN


In re: Hypervibe, Inc.                                                 Case No. 20-27367-gmh
                                                                             (Chapter 7)

                              Debtor.


                     NOTICE OF APPOINTMENT OF SUCCESSOR TRUSTEE



          PLEASE TAKE NOTICE that Bruce A. Lanser is hereby appointed successor trustee of

the above-captioned case.

          Pursuant to Fed. R. Bankr. P. 2008, the trustee must notify the Court and the United States

Trustee in writing within five days of the receipt of this notice if the trustee rejects appointment to

this office. The terms of the blanket bond are applicable to this case.

          Dated: November 19, 2020.


                                                       PATRICK S. LAYNG
                                                       United States Trustee


                                                        David                Digitally signed by David Asbach
                                                                             Date: 2020.11.19 08:11:07 -06'00'
                                                        Asbach
                                                       ____________________________________
                                                       DAVID W. ASBACH
                                                       Assistant United States Trustee




David W. Asbach
Assistant United States Trustee
Office of the United States Trustee
517 East Wisconsin Avenue, Room 430
Milwaukee, WI 53202
Phone: (414) 297-4499; Fax: (414) 297-4478

                   Case 20-27367-gmh         Doc 10   Filed 11/19/20      Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WISCONSIN


In re: Hypervibe, Inc.                                                  Case No. 20-27367-gmh
                                                                              (Chapter 7)

                       Debtor.


                                 CERTIFICATE OF SERVICE



       I hereby certify that on November 19, 2020, I electronically filed the Notice of

Appointment of Successor Trustee with the Clerk of the Bankruptcy Court using the ECF system

which will send notification of such filing to the following parties:

       Trustee Bruce A. Lanser
       Attorney Paul G. Swanson (pswanson@steinhilberswanson.com)

and further, that I mailed such documents, via first-class U.S. mail, to the following party:


       Hypervibe, Inc.
       2065 American Drive
       Suite A
       Neenah, WI 54956




                                                      ____________________________________
                                                      Carrie A. Jekelis, Paralegal Specialist
                                                      Office of the United States Trustee




              Case 20-27367-gmh          Doc 10     Filed 11/19/20        Page 2 of 2
